Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication entered 12/07/2020.

Election/Restriction
Applicant's election with traverse of claims 1-3, 6-9 and 11 in the reply filed on 12/7/2020 is acknowledged. The traversal is on the ground(s) that where claims the claims possess unity of invention.  Applicant asserts (response p 3) that Hanninen (at col 15, ln 7-17) fails to disclose recording the focus positions in which the two-photon excited fluorescence emission photon counts are detected.  The Office notes that Hanninen discloses this limitation at col 5, ln 56 to col 6 ln 3 (Since the focal volume of the laser beam is restricted by diffraction, the light beam is focused only on a single microparticle at a time. Due to movements of the suspension, the microparticles randomly move in and out of the focal volume. The label on the surface of each microparticle which float into the focal volume, is excited by two-photon absorptions and its fluorescence emission is measured with a photon detector. The signal relative to the photon count rate obtained from the detector is dependent on the reaction rate and on the concentration of the analyte in question; claim 2, "wherein said fluorescence emission photon counts from said microparticles are recorded only during time the microparticle remains in said two-photon excitation focal volume").  The Office notes that for the system to be able to record emission only when the particle is in the focal volume, that position of the particle and focal volume must be recorded at least to compare the current position relative to the focal volume position.  
emission (italics rendered by applicant) photon counts, which correction is calculated by employing recorded focus positions and corresponding two-photon excited fluorescence emission photon counts of a plurality of microparticles.  However, Matsumoto does disclose correction matrix used to correct a hologram.  (see response p 4 where applicant regarding Matsumoto confirms "The correction of the hologram is based on sensitivity information per reception position specific to the fluorescence detector, and the intensities of the fluorescence at focusing positions. Correction of the hologram is repeated until variation of intensities at the multiple spots applied to the specimen is reduced to a predetermined threshold").  The Office notes the data of Matsumoto are fluorescence emission (para 64, inter alia).  Moreover, where Matsumoto teaches multiphoton (para 12 and 65) and two photon (para 50 and 75) techniques, one of skill in the art would recognize Matsumoto's teaching as pertinent to correction of two photon emission counts as described by Hanninen where the combination of Hanninen and Matsumoto disclose the limitations of the instant claims.
Applicant asserts (p 4) that the claims possess unity of invention with respect to the technical feature of changes in correction matrix applied to determining maintenance of the device.  However, the dependent claims are not applicable in the unity of invention analysis.
Therefore, the restriction is maintained for the reasons stated in the restriction requirement mailed 8/14/2020.  

Priority
This application, 16/076682 filed 8/8/2018 is a national stage of PCT/FI2017/050117 filed 2/23/2017 which claims benefit of FI20165148 filed 2/25/2016.  

Information Disclosure Statement
The information disclosure statement(s), submitted on 8/8/2018, is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Status of Claims
Claims 4 and 10 are withdrawn.  Claims 1-3, 5-9 and 11 are examined.  

Objections to claims
The item numbers for microparticles and analytes are disclosed in the figures are (1) and (4) respectively (Fig 1, spec p 15, ln 18-20).  Moreover, claim limitations (for example, claim 1, lns 6 and 8; see also claims 3-7) are directed to method steps of a ) (1) and a) (4) which use the same numbers.  Inclusion of the item numbers for particles and analytes in the claims which include the same numbers impairs the clarity of the claims due to the presence of numbers that have multiple meanings.  The Office requests correction of the claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental steps without significantly more. 

Step 1:  Are the claims directed to a statutory category (a process, machine, manufacture, or composition)? 
Step 2A, Prong 1:   Does the claim recited an abstract idea, law of nature or natural phenomenon?
Step 2A, Prong 2:  Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Step 2B:  Does the claim require additional elements that amount to significantly more than the judicial exception?

Step 1
Claim 1 is directed a calculating and correcting; claim 2 recites recalculating; claim 3 recites the time period for recalculating; claim 5 recites calculation; claim 6 recites normalization; claim 7 recites calculating; and claim 8 further limits the value obtained from a correcting step.  Claims 9 and 11 are drawn to determining changes in the health of the device.  These claims are directed to a statutory category of a method and are eligible to be evaluated under Step 2A below.  

Step 2A, Prong 1
Claims 1 is directed to the abstract idea of calculating and correcting.  Claims 5 and 7 are directed to the abstract idea of calculating.  Claims 2 and 3 are directed to the abstract idea of recalculating.  Claim 6 is directed to the abstract idea of normalization.  Claim 8 is directed to the abstract idea of correcting.  Claim 9-11 are directed to an abstract idea - a mental process for deciding to withdraw a device from use.  

Step 2A, Prong 2



Step 2B
Claims 1-11 do not require additional elements that amount to significantly more than the judicial exception.  The steps of contacting, scanning, interrupting scanning, applying optical forces, detecting and recording (as set forth in base claim 1) are routine and conventional in the art as evidenced by Hanninen '956, Hanninen '354 and Matsumoto as described in the art rejection herein.  
The conclusion of this analysis indicates that the claims 1-11 are not eligible subject matter under 35 USC 101 because the mathematical concept of correcting photon counts is directed to an idea ‘of itself which is a judicial exception of an abstract idea.  Furthermore, claims 9-11, being directed to the mental step of deciding whether or not to withdraw the device from use, is not eligible subject matter under 35 USC 101 because the concept of deciding to withdraw a device from use is directed to a mental step.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of "said microparticles of a device" (at line 26) is vague and indefinite.  It is unclear what the device is or what device is being referred to.  For example, is the device the solid state phase comprising the microparticles (claim 1, ln 5)?  Is it the reaction volume in which the microparticles are located (claim 1, ln 17)?  The metes and bounds of the term "a device" cannot be determined.
Regarding claim 1, the limitation of "detecting two-photon excited fluorescence emission photon counts from said microparticle (1); characterized in that said method further comprises:" (line 23) is vague and indefinite.  It is unclear which step if being characterized by further comprising additional steps.  For example, is just the step of detecting characterized by further comprising the additional steps, or are the additional steps that are further comprised simply a further limitation of the totality of the method of claim 1.  Moreover, it is unclear which steps are further comprised.  That is, is just step (f) the further comprised step or are the collection of steps (f) through (h) the further comprised steps.  The metes and bounds of the term "detecting two-photon excited fluorescence emission photon counts from said microparticle (1); characterized in that said method further comprises" cannot be determined.  Moreover, regarding claim 1, while the preamble recites an assay method for qualitatively and/or quantitatively determining an analyte, the body of the claim lacks any steps for actually determining an analyte.  The metes and bounds of the claim directed to an assay method for qualitatively and/or quantitatively determining an analyte cannot be determined in the absence of any limitations directed to qualitatively and/or quantitatively determining an analyte.  


Regarding claim 3, the limitation of "a minimum number of microparticles" is vague and indefinite.  It is unclear how many particle represents "a minimum number".  The metes and bounds of "a minimum number of microparticles" cannot be determined.  
Regarding claim 9, the limitation of "in that changes in the correction matrix are applied to determine changes in the health of the device, i.e. in device health, and/or need for maintenance of the device" is vague and indefinite.  In particular, it is unclear which aspects of the correction matrix are encompassed in the "changes" where the correction matrix comprises focus positions and emission photon counts and how these changes are applied to determine changes in the health of the device.  For example, does the change reflect a photon count of a standard?  Alternatively, is it a positional change in the contour lines?  How are these changes related to "changes in the health of the device?  In any case, what criteria is employed to arrive a need for maintenance.  The metes and bonds of the changes in the correction matrix and how they are applied to determine changes in the health of the device cannot be determined.  Moreover, regarding claim 9, the recitation of "i. e. in device health, and/or need for maintenance of the device" is indefinite because it is not clear if this phrase is meant to be exemplary or limiting.  
Regarding claim 11, the limitation of "the device is withdrawn from use until maintenance if the speed of change of the correction matrix exceeds a set limit" is vague and indefinite.  In particular, it is unclear which aspects of the correction matrix are encompassed in the "speed of change" where the correction matrix comprises focus positions and emission photon counts.  For example, does the speed of change reflect a photon count rate or change in count rate?  Alternatively, is it positional change in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanninen '956 (US 6,361,956) in view of Hanninen ‘354 (US 6,310,354) and Matsumoto (US PGP 20160018786).  
Hanninen '956 discloses: 
contacting a bioaffinity solid phase comprising microparticles (1) to which a primary reagent (2) biospecific to said analyte (4) is bound simultaneously with said sample and a secondary reagent (3) biospecific to said analyte (4) labelled with a fluorescent label in a reaction volume, thereby initiating a reaction (col 4, ln 3-27, see claims 1, "contacting a bioaffinity binding solid phase comprising microparticles to which a primary biospecific reagent is bound simultaneously with a sample and a biospecific secondary reagent labeled with a fluorescent label in a reaction volume, thereby initiating a reaction").

scanning a two-photon excitation focal volume within said reaction volume using a scanner and a two-photon exciting volume created by a focused laser beam which optically moves the microparticles (1), (col 9 ln 28-44, "The particle rate can be increased by moving the suspension or the reaction chamber in respect to the focal point. The particle rate is increased by increasing the speed of the movement. Scanning by up to 100 µm/s keeps the 3 µm particle in the two dimensional trap but when increasing the scanning speed, the particle is released from the focal trap"; cf claim 1 "scanning a two-photon excitation focal volume within said reaction volume using a mechanical or optical scanner and a two-photon exciting laser beam which two-dimensionally optically traps the microparticles").



applying optical force to said microparticle (1) such that it moves into and in the two-photon exciting volume created by said laser beam, (col 9, ln 15-44), "The particle rate can be increased by moving the suspension or the reaction chamber in respect to the focal point. The particle rate is increased by increasing the speed of the movement. Scanning by up to 100 .mu.m/s keeps the 3 .mu.m particle in the two dimensional trap but when increasing the scanning speed, the particle is released from the focal trap"; claim 1, "optically trapping said microparticle such that it falls into a two-dimensional potential well created by said laser beam")

detecting two-photon excited fluorescence emission photon counts from said microparticle (col 5, ln 57- col 6, ln 3, "The label on the surface of each microparticle which float into the focal volume, is excited by two-photon absorptions and its fluorescence emission is measured with a photon detector", claim 1, "detecting fluorescence emission photon counts from said microparticle"; "scanning a two -photon excitation focal volume within said reaction volume").  

recording focus positions and corresponding two-photon excited fluorescence emission photon counts of a plurality of said microparticles (1) of a device (col 15, ln 7-17, "Information about the position of microparticles at the focal volume is obtained, for example, through scattering and reflection at the laser beam wavelength. The best way to measure scattering is to use a confocal set-up. Scattering 

Hanninen '956 fails to disclose using a beam deflection scanner.  
Hanninen '354 discloses a beam deflection scanner (col 6, ln 7-20, "The efficiency of the measurement can be improved by active trapping techniques which means that the microparticles are trapped for the period of fluorescence detection with an optical trap. The trap is preferably performed with same laser beam as sued for the two-photon fluorescence excitation. The duty cycle of trapping can be improved by a mechanical or optical scanner, which moves the sample containing the microparticles in relation to the focal point or deflects the focusing beam with respect to the sample. The scanner movement can be controlled by a signal obtained from a confocal detector measuring light scattering or reflection from the microparticles and the speed of scanning is reduced for the period of measuring the fluorescence emission").  

Hanninen '956 fails to disclose calculating a correction matrix, and correcting two photon counts.  
Matsumoto discloses calculating a correction matrix for said device by employing said recorded focus positions and said corresponding photon excited fluorescence emission photon counts; and para 65-66, "In this formula, m represents the position of each of the multiple spots, k the number of feedback times, q the intensity of the fluorescence L3 acquired in step S4, and n the number of photons. As seen from the above Formula (1), the correction by the correction unit 22 is carried out for each of the plurality of focusing positions (step S71). In the above Formula (1), the correction coefficients Vk vary depending upon absorption 
The Office notes that Matsumoto addresses correction of two-photon excited emission photon counts (para 65, "the correction coefficients Vk vary depending upon absorption processes of n photons") where Matsumoto anticipates two-photon excitation in particular (para 50, FIG. 5 is a drawing for explaining the receiver-specific sensitivity information in a two-photon excitation fluorescence microscope; para 75, "The below will describe a method for calculating the coefficients s(m) in a two-photon excitation fluorescence microscope in step S72 and in step S73").   Where Hanninen '956 is directed to analysis of two-photon fluorescence which yields an emission photon, the combination of Matsumoto with Hanninen would teach correction of the emission photon and position of Hanninen '956 using the correction method of Matsumoto.  

One of ordinary skill in the art at the time of filing would find it obvious to substitute the beam deflecting scanner of Hanninen ‘354 for the scanning system of Hanninen ‘956 because Hanninen ‘956 discloses a scanner that is generic with respect to the particulars of the device (col 9, ln 29-32, optical scanning and moving in relation to the focal point) and Hanninen ‘354 discloses that it is conventional to use a beam deflecting scanner to accomplish this step.  One of skill in the art would have a reasonable expectation of success in combining art of Hanninen '354 with Hanninen '956 because both are drawn to two photon detection systems.  
One of ordinary skill in the art at the time of filing would find it obvious to apply the correction method of Matsumoto to the assay method of Hanninen ‘956 because Hanninen ‘956 discloses a 
Regarding claim 2, Matsumoto discloses correction matrix is recalculated continuously, or at pre-set intervals or time points, by employing the recorded focus positions and the corresponding two-photon excited fluorescence emission photon counts within a defined preceding time period (para 96, "Next, with repetitions of step S104 to step S108, the iterative operation is continued until the variation calculated in step S106 becomes within the permissible range; whereby an optimal CGH for the depth D1 is designed. In this iterative operation, step S102 and step S103 are excluded. Namely, the procedure of step S102 and step S103 is carried out only once for each depth step S109").   One of skill in the art would have found it obvious at the time of filing to apply Matsumoto's method of correction to Hanninen '956 to improve the analysis.

Regarding claim 3, Hanninen '956 characterized in that the preceding time period is chosen so that recorded focus positions and corresponding two-photon excited fluorescence emission photon counts of a minimum number of microparticles are employed when calculating the correction matrix for the device (col 4, ln 3 – 20, "For obtaining a signal relative to the analyte concentration, a two-photon single microparticles when they randomly float through the focal volume of the laser beam").  The Office notes where Hanninen '956 teaches the utility of single particle analysis, one of skill in the art would find it obvious to minimize acquisition time in order to gets counts from a minimum number of particles where a single particle is clearly a minimum.

Regarding claim 5, Hanninen '956 and Matsumoto discloses characterized in that the correction matrix is calculated by employing recorded focus positions and corresponding two-photon excited fluorescence emission photon counts of clinical sample measurements and employing only particles with two-photon excited fluorescence emission photon counts within a predetermined margin of the cut-off value for a positive result for an analyte (Hanninen '956, col 14, ln 40 – 50 "Combining the features of this invention as described above with the microparticle based assay system allows a method and device for performing a fast, single-step biospecific assays for very small sample volumes of cell suspensions like whole blood or other clinical samples like serum samples. The assay is separation free and without risk of obtaining false analysis results for high concentrations because of the hook effect, since the hook-effect can be anticipated from the growth rate of the kinetic signal"; col 3, ln 30-60, "In addition a multiparametric assay system should allow simultaneous measurement of different analytes--one analyte having its clinical reference concentrations at the low end, and another analyte having its clinical reference concentrations at the high end").  
Where Matsumoto teaches the correction matrix is calculated by employing recorded focus positions (para 6, "Therefore, the present invention has been accomplished in view of the above-described circumstances and it is an object of the present invention to provide a fluorescence receiving apparatus and a fluorescence receiving method enabling the control of the intensities of the multiple spots of light at the focusing positions") and corresponding two-photon excited fluorescence emission 

Regarding claim 6, Hanninen '956 discloses characterized in that the two-photon excited fluorescence emission photon counts from individual microparticles are normalized for the median of the fluorescence emission photon counts obtained during the measurement of a single well (col 5, ln 40 – 57, "The volume of the reaction suspension is small enough, for example 1 .mu.L, for keeping the reaction volume as a droplet on the flat surface or in a shallow well",  col 2, ln 26-44, "The properties of the optical system used for fluorescence excitation can be described with the response of the system to 

Regarding claim 7, Matsumoto discloses characterized in that the correction matrix is approximated by calculating an n by m matrix of correction factors where for each position of the correction matrix an approximate correction value is calculated from the two-photon excited fluorescence emission photon counts from said microparticles that were detected within a set radius from said position(para 65 "In this formula, m represents the position of each of the multiple spots, k the number of feedback times, q the intensity of the fluorescence L3 acquired in step S4, and n the number of photons. As seen from the above Formula (1), the correction by the correction unit 22 is carried out for each of the plurality of focusing positions (step S71). In the above Formula (1), the correction coefficients Vk vary depending upon absorption processes of n photons").  The Office notes that each multiple of spots corresponds to spots within a given area (ie radius).  It would have been obvious to one of ordinary skill in the art at the time of filing to apply Matsumoto's teaching of a correction matrix to Hanninen '956 because Hanninen '956 teaches a generic method of correction (col 2, ln 42-60, normalization) and Matsumoto teaches that it is conventional to use a correction matrix (para 65).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanninen '956 (US 6,361,956) Hanninen ‘354 (US 6,310,354) and Matsumoto (US PGP 20160018786) as applied to claim 7, in further view Lage (US PGP 2016/0131774).  
Hanninen '956, Hanninen '354 and Matsumoto disclose the limitations of claim 7 but fail to disclose using a median as a correction value.
Lage discloses in the art of 2 photon detection (para 19, "The data processing system is also configured to apply a first normalization correction to the mapped coincidence events involving two photons based on a first normalization using two-photon events") characterized in that the approximate correction value is the median of the two-photon excited fluorescence emission photon counts (para 38, "After the respective acquisition is completed (either for the longer acquisition time or the shorter acquisition time), the normalization factor for each specific LOR is generally computed as the number of occurrences of that LOR divided by the average /median/mode value of occurrences for all of the LORs in the scanner").  
One of ordinary skill in the art at the time of filing would find it obvious to apply a median correction value as taught by Lage to the correction taught by the combination of Hanninen '956, Hanninen '354 and Matsumoto because combination of Hanninen '956, Hanninen '354 and Matsumoto discloses correction methods including normalization (Hanninen '956, col 2, ln 42-55, "The properties of the optical system used for fluorescence excitation can be described with the response of the system to a point-like light source. A point-like light source forms, due to diffraction, an intensity distribution in the focal plane characteristic to the optical system (point spread function). When normalised, this point spread function is the probability distribution of how the photons from the light source reach the focal area. In two-photon excitation, the probability distribution of excitation equals the normalised product of intensity distributions of the two photons") that is generic with respect to the function used for 

Conclusion
All claims are rejected.  The Office notes that claims 9 and 11 are not rejected over prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641